Citation Nr: 1523296	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to June 1993, and from November 2001 to June 2002.  This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Atlanta, Georgia, which denied the Veteran's request for a clothing allowance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he uses VA-issued prosthetic or orthopedic appliances for service-connected disabilities, in particular a knee brace and a TENS unit, that damages his clothing.

The Veteran's service-connected disabilities include, in pertinent part, degenerative joint disease of the lumbar spine (rated 10 percent disabling since June 2002), right knee tendonitis and strain (rated 10 percent disabling since August 2010), and traction spur with left knee sprain (rated 10 percent disabling since August 2010).  The Board observes that the Veteran additionally has a service-connected skin disability, but this appeal seeking an annual clothing allowance involves no contention involving the skin disability.

In November 2012, the Veteran filed an application for an annual clothing allowance and specifically cited "Cloth & Metal Knee brace" and "TENS 3000" as the appliances upon which his claim was based.

In June 2013, the VAMC notified the Veteran of its finding that "evidence does not show that because of a service-connected disability you wear or use a prosthetic device or rigid orthopedic appliance which tends to wear out or tear clothing..." and concluded that his claim accordingly did not meet the requirements of the law for a clothing allowance.

The law provides for payment of an annual clothing allowance of $716 per year for a Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the Veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability or a disability compensable under 38 U.S.C.A. § 1151 as if it were service connected is entitled, upon application therefore, to an annual clothing allowance, which is payable in a lump sum as specified in this paragraph.  A Veteran is entitled to a clothing allowance if:

(1) a VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the Veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), which tends to wear or tear clothing; or

(2) The Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or certifies that a Veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the Veteran's outer garments.  38 C.F.R. § 3.810(a).

The Board finds that a remand of this case is necessary for corrective action and additional development to ensure an adequate record for informed appellate review.

The June 2013 determination explained the AOJ's finding that "[t]hese appliances have improved over the years and these particular braces no longer qualify for clothing allowance.  The stays on the side and or back are covered and are designed not to cause wear or tear on clothing per the manufacture."  The Veteran's July 2013 notice of disagreement (NOD) presents a response that relies upon his attempt to illustrate the actual damage to his clothing caused by the pertinent equipment: "I have enclosed 2 photos of how when I am sitting the outside hard plastic and metal contact and stretches and wear out my knit pants, jeans."  Significantly, however, the referenced photographs are not included in the Veteran's VAMC appeals folder nor his broader VA claims file (including in the Veterans Benefits Management System (VBMS)).  The Board observes that other photographic evidence submitted by the Veteran, pertaining to another matter, are included in the VBMS claims-file, but the referenced photographs that are essential to the Veteran's presentation of this claim for an annual clothing allowance appear to be missing.

Significantly, it is not clear that the AOJ ever reviewed or considered the reported photographic evidence; the September 2013 statement of the case (SOC) includes no acknowledgment or reference to such evidence.  It does not appear that the Veteran has ever been notified that the photographic evidence he referred to and relied upon in his NOD has either not been received or has been misplaced.  The Veteran is entitled to have the central evidence he submits in support of his claim be actually reviewed and considered in the adjudication of his claim, and at a minimum it is necessary to notify the Veteran when evidence he has announced submitting to VA has not been received or cannot be found or actually reviewed in the record.  The Board finds that a remand is warranted to take appropriate action to notify the Veteran that VA appears not to be in possession of the photographs illustrating his report of damage to his clothing caused by the pertinent medical equipment, and to provide him with an opportunity to submit new copies or new photographs to replace the missing evidence in support of his claim.

Additionally, the Board notes that the Veteran's November 2012 application for an annual clothing allowance cites two items of medical equipment as the basis of his claim: a knee brace and, additionally, a "TENS 3000" unit for treatment of his back disability.  The AOJ's adjudication of the claim has discussed consideration of a knee brace and an "LO Flexible back brace."  Although the Veteran does not elaborate upon his reference to the "TENS 3000" nor otherwise explain how the cited appliance presents a basis for entitlement to an annual clothing allowance, the Board takes administrative notice of the fact that a "TENS 3000" is not a back brace but, rather, is a Transcutaneous Electrical Nerve Stimulation appliance for pain management.  It is noteworthy that a list of "VA Appliances" included in the VAMC appeals folder includes "TEN UNIT + ELECTRODES" among "Miscellaneous" VA medical appliances.  The AOJ's adjudication of the Veteran's claim does not appear to have considered or addressed the Veteran's inclusion of the "TENS 3000" unit on his application for an annual clothing allowance.  During the processing of this remand, the AOJ shall have the opportunity to solicit clarification from the Veteran of any alleged damage to his clothing caused by use of a TENS 3000 and then consider this element of his claim in readjudication of the issue.

In the instant case, the Veteran has not been service connected for a disability that causes loss of use of a hand or foot.  As such, in order for him to be found eligible for a clothing allowance, a certification is needed from the Under Secretary for Health or a designee that a qualifying prosthetic or orthopedic appliance (his knee brace or TENS unit) tends to wear or tear the Veteran's clothing.  (There is no suggestion or contention that the Veteran may be entitled to a clothing allowance on the basis of medication of a skin condition.)  The record does not show that a certification in this matter has been issued.

During the processing of this remand, the AOJ must arrange for the claims file and VAMC appeals folder to be reviewed by the Under Secretary or his designee, who should certify whether either the (1) knee brace and/or (2) TENS 3000 unit used by the Veteran to assist with his service-connected disabilities are a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should take appropriate action to notify the Veteran that the photographic evidence he described submitting with his July 2013 NOD ("I have enclosed 2 photos of how when I am sitting the outside hard plastic and metal contact and stretches and wear out my knit pants, jeans") has not been successfully included in his VAMC appeals folder or his VA claims file.  The Veteran must be clearly informed that the described photographic evidence is missing and is not available to VA for consideration of his appeal for a clothing allowance.  The VAMC must advise the Veteran that he may submit new copies of the photographs or other evidence (photographic or otherwise) to replace the missing photographs that he attempted to submit in July 2013 for consideration in his clothing allowance claim on appeal.  The VAMC must provide the Veteran with an appropriate period of time to reply to this notice and to submit evidence for consideration before proceeding with readjudication of the appeal.

2.  The VAMC also should take appropriate action to solicit clarification from the Veteran with regard to his inclusion of "TENS 3000" unit among the bases of his application for a clothing allowance.  The VAMC should ask the Veteran to describe how he believes that his use of the TENS unit causes damage to his clothing (or to otherwise explain his inclusion of the TENS unit in his application for a clothing allowance).

3.  After the record is determined to be complete, the VAMC should arrange for the claims-file and VAMC appeals folder (including any photographic evidence submitted by the Veteran to support his claim for a clothing allowance) to be reviewed by the Under Secretary for Health or his designee, who should certify whether either the (a) knee brace and/or (b) TENS 3000 unit used by the Veteran to assist with his service-connected disabilities are a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification.

4.  Thereafter, the VAMC should readjudicate the issue on appeal (including with attention to the Veteran's contentions regarding both a knee brace and a TENS 3000 unit).  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

